Exhibit AMENDMENT TO CHANGE OF CONTROL AGREEMENT (Tier 2 Employees) THIS AMENDMENT to the Change of Control Agreement, dated as of August 8, 2007 (the “Agreement”) is made as of this 31st day of December, 2008 by and between American Ecology Corporation, a Delaware corporation (the “Company”) and Eric L. Gerratt (the “Employee”). WHEREAS, the Company and the Employee desire to amend the Agreement to comply with the final regulations issued under Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”); and WHEREAS, capitalized terms not otherwise defined herein shall have the meanings ascribed to them by the Agreement. NOW, THEREFORE, the Company and the Employee, intending to be legally bound, hereby amend the Agreement as follows, effective as of December 31, 2008: 1. Section 1.1 of the Agreement is hereby amended and restated in its entirety to read as follows: “1.1Effect of Agreement.This Agreement shall commence on the Effective date and shall remain in full force and effect so long as Employee is employed by Company; provided, however, that upon the Employee’s termination of employment pursuant to Section 3.1(ii) hereof this Agreement shall renew for a period beginning on the date of such Termination Event and expiring upon the effective date of the Change of Control; and, provided, further, that the expiration of this Agreement shall not affect Employee’s right to any payment to which Employee is entitled hereunder. 2. Section 3.1 hereby amended and restated in its entirety to read as follows: “3.1Involuntary Termination Upon or Following Change of Control.In the event Employee’s employment with the Company or one of its subsidiaries is involuntarily terminated at any time by the Company without Cause either (i) at the time of or within twelve (12) months following the occurrence of a Change of Control, or [(ii) at any time prior to a Change of Control, if such termination is at the request of an Acquiror (as defined below),] then such termination of employment will be a Termination Event and the Company shall pay Employee the compensation and benefits described in Article 4.An ‘Acquiror’ is either a person or a member of a group of related persons representing such group that in either case obtains effective control of the Company in a transaction or a group of related transactions constituting the Change of Control.” 3. Section 3.3 is hereby amended and restated in its entirety to read as follows: “3.3Voluntary Termination.Employee may voluntarily terminate his or her employment with the Company and/or its subsidiaries at any time.In the event (i) Employee voluntarily terminates his or her employment for any reason, or (ii) Employee’s employment terminates on account of either death of physical or mental disability, then such termination of employment will not be a Termination Event, Employee will not be entitled to receive any payments or benefits under the provisions of this Agreement, and the Company will cease paying compensation or providing benefits to Employee as of the Employee’s termination date; provided, however, that pursuant to Company policy, the Employee’s health benefits shall extend to the last day of the calendar month in which employment termination occurs; and provided, further, that the Company shall pay Employee (or his or her estate or personal representative, in the event of Employee’s death) the Accrued Obligations in a single, lump-sum payment within forty-five (45) days following the date of such employment termination.” 4. Section 4.2 is hereby amended and restated in its entirety to read as follows: “4.2MIP Bonus; Accrued Obligations.Upon the occurrence of a Termination Event, Employee shall receive payment of (i) the Accrued Obligations and (ii) his or her pro rata portion (based on the number of calendar months or portion thereof elapsed during the year as of the Termination Event) of that year’s target/base bonus amount under the Company’s Management Incentive Bonus
